Citation Nr: 1729292	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, claimed as lumber spine strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served in active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the St. Petersburg RO.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

During the December 2016 Board hearing, the Veteran testified that he had received treatment for his back from various VA facilities.  These treatment records have not been associated with the claims file.  The Veteran also testified that he received supplemental security income (SSI) from the Social Security Administration (SSA).  The record reflects that VA attempted to obtain SSA records, however it is unclear whether a clear response was received from SSA.  As such, a remand is necessary to obtain these records.

The Veteran also testified during the hearing that he injured his back in service while buffing the floors for an inspection.  He further testified that the only issue he had with his back prior to service was a pulled muscle in his back, which he sustained during a car accident.  However, the Veteran testified that the accident took place in 1969, not 1965, and that he did not sustain any back injury from the accident.  Instead, he testified that his pulled muscle was not a lingering issue.  

Service records reflect that the Veteran reported a history of back pain with injury in "1965" on his April 1971 enlistment examination, but the examiner found "No residual" and marked normal for the spine.  The Veteran's service treatment records reflect that, in June 1971, he sought treatment for back pain after falling down stairs.  He reported a previous history of injury in "1968," and was placed on a limited medical hold and duty profile for low back strain/sprain.  In February 1972, he was hospitalized following a slip and fall injury to the LS area of the back, and record reflecting evaluation for low back pain, lumbosacral (LS) strain and questionable compression fracture (fx) of L1 which "may be old injury" with history of auto accident.  An x-ray examination report was interpreted as showing some compression change at T12 which may be acute, and scoliosis at L1-2 with convexity to toward the left.  He again sought treatment for chronic low back pain in May 1972.  His May 1973 separation examination reflected a report of occasional low back pain, resolving without treatment, which never interfered with activities.

The available post-service records include a May 2008 private treatment record reflecting an assessment of lumbar disc degeneration and thoracicalgia.  A September 2009 x-ray examination was interpreted as showing mild thoracic spondylosis, minimal degenerative anterolisthesis at L5-L5 and disc interspace narrowing at L5-S1.

The Veteran underwent a VA examination in February 2010 for his back.  The examiner offered a diagnosis of lumbar spine strain noting that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner reviewed the Veteran's service records and determined that he would be resorting to mere speculation to opine on whether or not, and to what degree, the Veteran's pre-service back disability was permanently increased beyond the natural progression of the disability.  The examiner stated that there was no current objective evidence that the Veteran's in-service back injuries permanently aggravated his pre-service back disability.  

On this record, the Board finds that the February 2010 VA examination is inadequate for rating purposes.  First, the examiner offered a lumbar spine strain noting that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  However, the record includes a private September 2009 x-ray examination that was interpreted as showing mild thoracic spondylosis, minimal degenerative anterolisthesis at L5-L5 and disc interspace narrowing at L5-S1.  Second, despite the credible history low back pain with a motor vehicle accident upon enlistment, the enlistment examiner found no residuals at the time of entry into service.  As a chronic back disability was not "noted" at the time of enlistment, the Veteran must be presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  Thus, the examiner attempted to provide an opinion based upon an incorrect legal standard.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's private and VA treatment records pertaining to his back disability, including records from the Davis-Monthan Air Force Base, Southern Arizona VA Health Care System in Tucson, Arizona, Detroit VA Medical Center (VAMC), Ann Arbor VAMC, and Tallahassee clinic and community based outreach clinic (CBOC).  All efforts to obtain these records should be documented in the file.

2. Obtain any pertinent SSA records related to the Veteran's low back disability.  All efforts to obtain these records should be documented in the file.  The AOJ must obtain a clear answer as to whether SSA has any medical records in their possession.

3. Forward the claims folder to an orthopedic physician (other than the examiner who performed the February 2010 VA examination) to conduct a medical examination and formulate a medical opinion in order to determine the etiology of the Veteran's current back disability.  After reviewing the claims folder, the examiner is asked to opine on the following questions: 

(A) Please identify all of the Veteran's current thoracolumbar spine disabilities:

(B) Did any current thoracolumbar spine disability clearly and unmistakably exist prior to his entrance on active duty? If so, please identify the specific thoracolumbar spine disability.

      (i) If there is clear and unmistakable evidence that a thoracolumbar spine disability pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service. 

      If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progression of the disorder. 

      (ii) If there is no clear and unmistakable evidence that any current thoracolumbar spine disability pre-existed service, then the examiner is asked whether it is at least as likely as not that any current disorder had its onset in service or is otherwise related to service, to include the back injuries in service.

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion. 

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving any opinion.

In providing this opinion, please consider the following:
* the April 1971 enlistment examination wherein the Veteran reported a history of back pain with injury in 1965, but the examiner found "No residual" and marked normal for the spine;
* a June 1971 record noting back pain after falling down stairs with a previous history of injury in "1968 with the Veteran being placed on a limited medical hold and duty profile for low back strain/sprain;
* a February 1972 hospitalization record following a slip and fall injury to the LS area of the back, and record reflecting evaluation for low back pain, lumbosacral (LS) strain and questionable compression fracture (fx) of L1 which "may be old injury" with history of auto accident;
* a February 1972 x-ray examination report interpreted as showing some compression change at T12 which may be acute, and scoliosis at L1-2 with convexity to toward the left;
* a May 1972 treatment record for chronic low back pain;
* a May 1973 separation examination reflecting a report of occasional low back pain, resolving without treatment, which never interfered with activities;
* a May 2008 private treatment record reflecting an assessment of lumbar disc degeneration and thoracicalgia;
* a September 2009 x-ray examination interpreted as showing mild thoracic spondylosis, minimal degenerative anterolisthesis at L5-L5 and disc interspace narrowing at L5-S1; and 
* the Veteran's current recollection that he had incurred a muscle pull prior to service which was not a lingering issue.  

4.  Following the development directed above, readjudicate the Veteran's claim.  If the claim remains denied, issue a Supplemental Statement of the Case (SSOC) addressing the issue.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

